Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
The amendment filed 6/15/2022 has been entered.  Claims 1-6 and 8-21 remain pending in the application.  

	Response to Arguments
Applicant amends independent claims 1, 9, and 16 to similarly recite “determine from the set of vectors for each basis of the two bases in the two-basis decomposition, a concentration of at least one of fat and inflammation within a voxel”, “computing, from the set of vectors for each basis of the two bases in the two-basis decomposition, a concentration, within the voxel, of each basis of the two bases in the two-basis decomposition”, and “determining, from the concentration of each basis of the two bases in the two-basis decomposition, the concentration of the at least one of fat and inflammation within the voxel”..  Applicant argues on pages 9-12 regarding claims 1-6 and 8-20 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where McCollough is now used to teach the limitations as recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 9, 12, 15, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCollough et al. (NPL “Dual- and Multi-Energy CT:  Principles, Technical Approaches, and Clinical Applications”).
As per claim 1, McCollough discloses a system (McCollough, abstract), comprising: 
a memory configured to store a plurality of instructions (McCollough, p. 645, Section “Current and Emerging Clinical Applications of Dual- and Multi-Energy CT”, where software tools are used for dual-energy CT used to perform material decomposition; software runs out of memory);
a processor configured to execute the plurality of instructions (McCollough, p. 645, Section “Current and Emerging Clinical Applications of Dual- and Multi-Energy CT”, where software runs on a processor); to:
receive at least one of spectral projection data and spectral volumetric image data (McCollough, p. 639, “this allows dual-energy material decomposition algorithms to be implemented by using either projection data or reconstructed images”); 
decompose the at least one of spectral projection data and spectral volumetric image data using a two-basis decomposition to generate a set of vectors for each basis of two bases in the two-basis decomposition, the set of vectors being represented in the at least one of spectral projection data and spectral volumetric image data (McCollough, Figure 9 shows a graph of two vectors showing the concentration of two materials; and p. 642, Section “Material Decomposition Algorithms”, second column, where the photoelectric effect and Compton scattering are used to decompose a material into its constituent elements); and
determine from the set of vectors for each basis of the two bases in the two-basis decomposition, a concentration of at least one of fat and inflammation within a voxel (McCollough, p. 644, first column, where the material decomposition algorithm can separate out fat from iodine or other materials) by:
computing, from the set of vectors for each basis of the two bases in the two-basis decomposition, a concentration, within the voxel, of each basis of the two bases in the two-basis decomposition (McCollough, p. 642, Section “Material Decomposition Algorithms”, second column, “the attenuation coefficient of a given material can be modeled as a linear combination of the photoelectric and Compton interactions. By modeling the dependence” and p. 643, last column, last paragraph, “With use of material decomposition techniques, one can obtain mass density, effective atomic number, or other material-specific information. Clinical applications that make use of these capabilities can be classified into two main categories, the first of which is to quantify the concentration of a certain component of a mixture”); and
determining, from the concentration of each basis of the two bases in the two-basis decomposition, the concentration of the at least one of fat and inflammation within the voxel (McCollough, p. 644, first column, where the material decomposition algorithm can separate out fat from iodine or other materials); and
a display configured to display the determined concentration of the at least one of fat and inflammation (McCollough, Figures 11-17 and p. 644, middle column, “The voxels can be color coded according to material type or the percent composition of the basis materials reported. Alternatively, one or more of the basis materials can be either suppressed or enhanced, depending on the desired clinical application”).

As per claim 2, claim 1 is incorporated and McCollough discloses further comprising:
an imaging system (McCollough, abstract, CT imaging system) including:
a radiation source configured to emit X-ray radiation (McCollough, abstract, where the use of dual-energy CT implies a radiation source and x-ray computed tomography systems include a radiation source); 
a detector array configured to detect X-ray radiation and generate the spectral projection data (McCollough, abstract, “energy-resolving, photon-counting detectors for CT imaging”); and 
a reconstructor configured to reconstruct a signal and generate the spectral volumetric image data (McCollough, p. 639, “this allows dual-energy material decomposition algorithms to be implemented by using either projection data or reconstructed images”; thus a reconstructor is present).

As per claim 5, claim 1 is incorporated and McCollough discloses wherein one basis of the two-basis decomposition is photo-electric effect and the other is Compton scattering  (McCollough, Figure 9 shows a graph of two vectors showing the concentration of two materials; and p. 642, Section “Material Decomposition Algorithms”, second column, where the photoelectric effect and Compton scattering are used to decompose a material into its constituent elements).

As per claim 8, claim 1 is incorporated and McCollough discloses wherein the concentration of at least one of fat and inflammation is displayed by coloring a pixel based on the concentration of the at least one of fat and inflammation within a corresponding voxel, where a voxel representing inflammation is displayed in a first color, a voxel representing fat is displayed in a second different color, and a voxel representing a combination of inflammation and fat is displayed in a third different color from a range of colors between the first and second colors (McCollough, Figures 11-17 and p. 644, middle column, “The voxels can be color coded according to material type or the percent composition of the basis materials reported. Alternatively, one or more of the basis materials can be either suppressed or enhanced, depending on the desired clinical application”).

As per claim 9, the limitations of this claim substantially correspond to the limitations of claim 1, thus they are rejected on similar grounds.

As per claim 12, claim 9 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 15, claim 9 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 8, thus they are rejected on similar grounds.

As per claim 16, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer-readable medium, which are disclosed by McCollough at Section “Current and Emerging Clinical Applications of Dual- and Multi-Energy CT”, where software tools are used for dual-energy CT used to perform material decomposition; software runs out of memory which is a non-transitory computer-readable medium), thus they are rejected on similar grounds.

As per claim 18, claim 16 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 20, claim 16 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 8, thus they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McCollough et al. (NPL “Dual- and Multi-Energy CT:  Principles, Technical Approaches, and Clinical Applications”) in view of  Butler et al. (US PGPUB 20180114314).
As per claim 3, claim 1 is incorporated and McCollough doesn’t disclose but Butler discloses wherein one material of the two-basis decomposition is fat and the other is inflammation ((Butler, [0171], [0430], [[0464], and [0468], where components that can be identified or quantified via material decomposition include components associated with the inflammatory process and fats, thus one material is inflammation and the other is fat; e.g. “the component to be identified or quantified is selected from plaque, cancer, cancerous tumours or markers and biological identifiers thereof, components associated with the inflammatory process or infection, bone or cartilage, pathogens, crystals, lipids or fats”; and [0178], where the concentrations of the components are generated).
McCollough and Butler are analogous since both of them are dealing with the use of material decomposition during medical imaging to separate out tissue types. McCollough provides a way of separating out fat tissues by performing a two-basis decomposition. Butler provides a way of decomposing six different tissue types, including fat and inflammation, using multiple energy levels and material decomposition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of a method to detect both fat and inflammation taught by Butler into the modified invention of McCollough such that the system will be able to diagnose multiple diseases associated with inflammation (Butler, [0171] and [0195]).

As per claim 10, claim 9 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 17, claim 16 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 21, claim 1 is incorporated and McCollough doesn’t disclose but Butler discloses wherein determining of the concentration of the at least one of fat and inflammation is determining a concentration of at least inflammation (Butler, [0171], [0430], [[0464], and [0468], where components that can be identified or quantified via material decomposition include components associated with the inflammatory process and fats, thus one material is inflammation and the other is fat; e.g. “the component to be identified or quantified is selected from plaque, cancer, cancerous tumours or markers and biological identifiers thereof, components associated with the inflammatory process or infection, bone or cartilage, pathogens, crystals, lipids or fats”; and [0178], where the concentrations of the components are generated).
See claim 3 rejection for reason to combine.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McCollough et al. (NPL “Dual- and Multi-Energy CT:  Principles, Technical Approaches, and Clinical Applications”) in view of  Butler et al. (US PGPUB 20180114314) and in further view of Alessio et al. (NPL “Quantitative characterization from multi-energy CT”).
As per claim 4, claim 3 is incorporated and McCollough in view of Butler doesn’t disclose but Alessio discloses determine the concentration of at least one of fat and inflammation within the voxel by solving:  

    PNG
    media_image1.png
    62
    393
    media_image1.png
    Greyscale

where Low kv is spectral volumetric image data from a low energy image, 
High kv is spectral volumetric image data from a high energy image, 

    PNG
    media_image2.png
    25
    20
    media_image2.png
    Greyscale
 is a bias from an origin, 

    PNG
    media_image3.png
    23
    32
    media_image3.png
    Greyscale
 is a vector representing fat, 
cfat is a fat concentration,

    PNG
    media_image4.png
    24
    31
    media_image4.png
    Greyscale
 is a vector representing inflammation, and 
cinf is an inflammation concentration (Alessio, Section II. B, p. 3, Method B:  Material, where the given equation maps to this equation).  
McCollough in view of Butler and Alessio are analogous since both of them are dealing with the use of material decomposition during medical imaging to separate out tissue types. McCollough in view of Butler provides a way of separating out fat tissues and inflammatory tissues by performing a two-basis decomposition. Alessio provides the mathematical formula for decomposing multi-energy data directly into the materials of interest. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of the mathematical formula taught by Alessio into the modified invention of McCollough in view of Butler such that the system will be able to accurately determine the amount of each material in each voxel of data (Alessio, Section II. B, p. 3, Method B:  Material).

As per claim 11, claim 10 is incorporated and McCollough in view of Butler doesn’t disclose but Alessio discloses determining the concentration of at least one of fat and inflammation within the voxel by solving:

    PNG
    media_image1.png
    62
    393
    media_image1.png
    Greyscale

where Low kv is spectral volumetric image data from a low energy image, 
High kv is spectral volumetric image data from a high energy image, 

    PNG
    media_image2.png
    25
    20
    media_image2.png
    Greyscale
 is a bias from an origin, 

    PNG
    media_image3.png
    23
    32
    media_image3.png
    Greyscale
 is a vector representing fat, 
cfat is a fat concentration,

    PNG
    media_image4.png
    24
    31
    media_image4.png
    Greyscale
 is a vector representing inflammation, and 
cinf is an inflammation concentration (Alessio, Section II. B, p. 2-Method A: Basis,  where the equation given maps to the above equation, and photo electric effect and Compton scattering are used).  
See claim 4 rejection for reason to combine.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCollough et al. (NPL “Dual- and Multi-Energy CT:  Principles, Technical Approaches, and Clinical Applications”) in view of Alessio et al. (NPL “Quantitative characterization from multi-energy CT”) and in further view of Goshen (US PGPUB 20140133729).
As per claim 6, claim 5 is incorporated and McCollough doesn’t disclose but Alessio discloses wherein the processor is further configured to:
determine a concentration of at least one of photo-electric effect and Compton scattering by solving:

    PNG
    media_image5.png
    47
    424
    media_image5.png
    Greyscale

where PhotoE is a photoelectric effect, 
CScatter is a Compton scattering, 

    PNG
    media_image6.png
    23
    60
    media_image6.png
    Greyscale
 is a vector representing the photoelectric effect, 
CPhotoE is a concentration of the photoelectric effect, 

    PNG
    media_image7.png
    24
    71
    media_image7.png
    Greyscale
is a vector representing the Compton scattering, and 
CCScatter  is a concentration of the Compton scattering (Alessio, Section II. B, p. 2-Method A: Basis,  where the equation given maps to the above equation, and photo electric effect and Compton scattering are used).
McCollough and Alessio are analogous since both of them are dealing with the use of material decomposition during medical imaging to separate out tissue types. McCollough provides a way of separating out fat tissues by performing a two-basis decomposition. Alessio provides the mathematical formula for decomposing multi-energy data directly into the materials of interest. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of the mathematical formula taught by Alessio into the modified invention of McCollough such that the system will be able to accurately determine the amount of each material in each voxel of data (Alessio, Section II. B, p. 3, Method B:  Material).
McCollough in view of Alessio doesn’t disclose but Goshen discloses 
wherein the processor is further configured to:
determine the concentration of the at least one of fat and inflammation within the voxel by solving

    PNG
    media_image8.png
    28
    258
    media_image8.png
    Greyscale

where 
    PNG
    media_image9.png
    22
    17
    media_image9.png
    Greyscale
 is a representation of the voxel in a 2D coordinate system defined by the two-basis    decomposition and given a pixel value,
wherein 2D coordinates with 
    PNG
    media_image10.png
    27
    69
    media_image10.png
    Greyscale
 and 
    PNG
    media_image11.png
    22
    80
    media_image11.png
    Greyscale
 as an axis, is equal to 
    PNG
    media_image12.png
    57
    175
    media_image12.png
    Greyscale
 in a coordinate system defined by 
    PNG
    media_image13.png
    28
    44
    media_image13.png
    Greyscale
and 
    PNG
    media_image14.png
    24
    40
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    26
    25
    media_image15.png
    Greyscale
 represents a bias from an origin,

    PNG
    media_image16.png
    29
    39
    media_image16.png
    Greyscale
 is a vector representing fat, 
cfat is a concentration of fat,

    PNG
    media_image17.png
    25
    43
    media_image17.png
    Greyscale
 is a vector representing inflammation, and 
cinf is a concentration of inflammation (Goshen, Fig. 6 and [0053]-[0055], where the formulas given are similar to the above formula and are used to separate out the materials of fat and another material).  
McCollough in view of Alessio and Goshen are analogous since both of them are dealing with the use of material decomposition during medical imaging to separate out tissue types. McCollough in view of Alessio provides a way of separating out fat tissues by performing a two-basis decomposition. Goshen provides the mathematical formula for identifying material distributions by a voxel’s value of photoelectric and Compton contribution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of the mathematical formula taught by Goshen into the modified invention of McCollough in view of Alessio such that the system will be able to determine the levels of two material components from calculated photoelectric and Compton scattering coefficients (Goshen, [0053]-[0055]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCollough et al. (NPL “Dual- and Multi-Energy CT:  Principles, Technical Approaches, and Clinical Applications”) in view of Alessio et al. (NPL “Quantitative characterization from multi-energy CT”).
As per claim 13, claim 12 is incorporated and McCollough doesn’t disclose but Alessio discloses determining a concentration of at least one of photo-electric effect and Compton scattering by solving:
 
    PNG
    media_image5.png
    47
    424
    media_image5.png
    Greyscale

where PhotoE is a photoelectric effect, 
CScatter is a Compton scattering, 

    PNG
    media_image6.png
    23
    60
    media_image6.png
    Greyscale
 is a vector representing the photoelectric effect, 
CPhotoE is a concentration of the photoelectric effect, 

    PNG
    media_image7.png
    24
    71
    media_image7.png
    Greyscale
is a vector representing the Compton scattering, and 
CCScatter  is a concentration of the Compton scattering (Alessio, Section II. B, p. 2-Method A: Basis,  where the equation given maps to the above equation, and photo electric effect and Compton scattering are used).
McCollough and Alessio are analogous since both of them are dealing with the use of material decomposition during medical imaging to separate out tissue types. McCollough provides a way of separating out fat tissues by performing a two-basis decomposition. Alessio provides the mathematical formula for decomposing multi-energy data directly into the materials of interest. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of the mathematical formula taught by Alessio into the modified invention of McCollough such that the system will be able to accurately determine the amount of each material in each voxel of data (Alessio, Section II. B, p. 3, Method B:  Material).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCollough et al. (NPL “Dual- and Multi-Energy CT:  Principles, Technical Approaches, and Clinical Applications”) in view of Alessio et al. (NPL “Quantitative characterization from multi-energy CT”) and in further view of Goshen (US PGPUB 20140133729).
As per claim 14, claim 13 is incorporated and McCollough in view of Alessio doesn’t disclose but Goshen discloses determining the concentration of the at least one of fat and inflammation within the voxel by solving

    PNG
    media_image8.png
    28
    258
    media_image8.png
    Greyscale

where 
    PNG
    media_image9.png
    22
    17
    media_image9.png
    Greyscale
 is a representation of the voxel in a 2D coordinate system defined by the two-basis    decomposition and given a pixel value,
wherein 2D coordinates with 
    PNG
    media_image10.png
    27
    69
    media_image10.png
    Greyscale
 and 
    PNG
    media_image11.png
    22
    80
    media_image11.png
    Greyscale
 as an axis, is equal to 
    PNG
    media_image12.png
    57
    175
    media_image12.png
    Greyscale
 in a coordinate system defined by 
    PNG
    media_image13.png
    28
    44
    media_image13.png
    Greyscale
and 
    PNG
    media_image14.png
    24
    40
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    26
    25
    media_image15.png
    Greyscale
 represents a bias from an origin,

    PNG
    media_image16.png
    29
    39
    media_image16.png
    Greyscale
 is a vector representing fat, 
cfat is a concentration of fat,

    PNG
    media_image17.png
    25
    43
    media_image17.png
    Greyscale
 is a vector representing inflammation, and 
cinf is a concentration of inflammation (Goshen, Fig. 6 and [0053]-[0055], where the formulas given are similar to the above formula and are used to separate out the materials of fat and another material).  
McCollough and Alessio and Goshen are analogous since both of them are dealing with the use of material decomposition during medical imaging to separate out tissue types. McCollough and Alessio provides a way of separating out fat tissues by performing a two-basis decomposition. Goshen provides the mathematical formula for identifying material distributions by a voxel’s value of photoelectric and Compton contribution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of the mathematical formula taught by Goshen into the modified invention of McCollough and Alessio such that the system will be able to determine the levels of two material components from calculated photoelectric and Compton scattering coefficients (Goshen, [0053]-[0055]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McCollough et al. (NPL “Dual- and Multi-Energy CT:  Principles, Technical Approaches, and Clinical Applications”) in view of Clark et al. (NPL “Multi-energy CT decomposition using convolutional neural networks”).
As per claim 19, claim 16 is incorporated and McCollough doesn’t disclose but Clark discloses wherein executing the computer readable instructions further causes the processor to learn at least one of fat or inflammation vector identity form at least one of training data and a location of at least one of known fat and inflammation within a subject (Clark, abstract, Section 2.1, and Section 2.2, where a CNN was trained for the use of material decomposition in spectral CT).  
McCollough in view of Butler and Clark are analogous since both of them are dealing with the use of material decomposition during medical imaging to separate out tissue types. McCollough in view of Butler provides a way of separating out fat tissues by performing a two-basis decomposition. Clark provides a way of training a CNN to aid in material decomposition in spectral CT images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the training and use of a CNN to aid in material decomposition taught by Clark into the modified invention of McCollough in view of Butler such that an ill-posed problem can be solved that handles the potential overlap of spectral measurements due to noise (Clark, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patino et al., “Material Separation Using Dual-Energy CT:  Current and Emerging Applications” discloses a dual-energy CT system that performs material decomposition, determining the concentration of a given material such as fat within tissues; these calculations are used to generate material-specific images.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached Mon-Fri 9-6 Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE M WILLS/            Primary Examiner, Art Unit 2619